Citation Nr: 0715558	
Decision Date: 05/24/07    Archive Date: 06/01/07	

DOCKET NO.  05-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for the residuals of 
right elbow injury. 

3.  Entitlement to service connection for the residuals of a 
stab wound. 

4.  Entitlement to service connection for the residuals of a 
left shoulder injury. 

5.  Entitlement to service connection for the residuals of 
left ankle sprain. 

6.  Entitlement to service connection for the residuals of a 
right ankle injury. 

7.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of right shoulder injury and/or contusion.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005 and March 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  At the time of the aforementioned 
rating decision in March 2006, the RO granted a 20 percent 
evaluation for the residuals of right shoulder injury and/or 
contusion, previously evaluated as noncompensably disabling.  
Accordingly, the issue of entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities pursuant to the provisions of 38 C.F.R. § 3.324 
(2006) has been rendered moot.

The Board observes that, at the time of an RO hearing in 
August 2005, the veteran withdrew from consideration the 
issues of service connection for post-traumatic stress 
disorder, the residuals of right elbow injury, and the 
residuals of a stab wound.  Accordingly, those issues will be 
dismissed.

Moreover, during that same hearing, the veteran withdrew from 
consideration the issue of entitlement to a permanent and 
total disability rating for pension purposes.  Because an 
appeal was not perfected with regard to this matter, no 
additional action is needed.

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for residuals of a 
left shoulder injury and left ankle sprain, and an increased 
evaluation for the service-connected residuals of right 
shoulder injury/contusion is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  At an August 2005 hearing before a Decision Review 
Officer, and prior to the promulgation of a decision, the 
veteran requested withdrawal of the issues of service 
connection for post-traumatic stress disorder, the residuals 
of right elbow injury, and the residuals of a stab wound.

2.  A chronic right ankle injury, or residuals thereof, is 
not shown to have been present in service, or at any time 
thereafter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of service connection for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).

2.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of service connection for residuals of 
right elbow injury have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).

3.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of service connection for the residuals 
of a stab wound have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).

4.  A right ankle injury, or chronic residuals thereof, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at an August 2005 RO 
hearing; service medical records; VA and private medical 
treatment records; and VA and private examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows or fails to show with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

I.  Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record for the hearing, appealed 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

In the case at hand, at the time of an August 2005 RO 
hearing, the veteran specifically withdrew from consideration 
the issues of service connection for post-traumatic stress 
disorder, a right elbow injury, and the residuals of a stab 
wound.  As the veteran has withdrawn the appeal as to those 
issues, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals on those issues and 
they are dismissed.

II.  Service Connection

The veteran in this case seeks service connection for the 
residuals of an inservice right ankle injury.  In pertinent 
part, it is contended that the veteran's current right ankle 
disability had its origin during his period of active 
military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2006).

In order to establish service connection for a claimed 
disability, there must be:       (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable where the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 
F.3d, 1361 (Fed. Cir. 2001).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic right ankle disability.  As of the time 
of the veteran's service separation examination in August 
1968, his lower extremities were entirely within normal 
limits and no pertinent diagnosis was noted.  Moreover, at 
the time of the VA medical examination in 1974, almost 
6 years following the veteran's discharge from service, there 
was no indication that he suffered from any chronic residuals 
of an injury to his right ankle.  To date, it has yet to be 
demonstrated that the veteran has ever suffered from chronic 
pathology of his right ankle.  Under the circumstances, 
service connection for chronic residuals of a right ankle 
injury must be denied.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of November 2004 and 
July 2005, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the veteran's claims file includes 
the veteran's service medical records, VA and private 
inpatient and outpatient records and examination reports, and 
the transcript of an RO hearing in August 2005.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

The appeal of entitlement to service connection for post-
traumatic stress disorder is dismissed.

The appeal of entitlement to service connection for the 
residuals of right elbow injury is dismissed.

The appeal of entitlement to service connection for the 
residuals of a stab wound is dismissed.

Entitlement to service connection for the residuals of right 
ankle injury is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for the residuals of a left shoulder 
injury and left ankle sprain, as well as an increased 
evaluation for the service-connected residuals of right 
shoulder injury and/or contusion.  In pertinent part, it is 
contended the veteran's current left shoulder and left ankle 
disabilities had their origin during his period of active 
military service.  It is further contended the current 
manifestations of the veteran's service-connected right 
shoulder injury are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 20 percent schedular evaluation now 
assigned.

In that regard, a review of the record discloses that, in 
March 1967, during the veteran's period of active military 
service, he received treatment for what was described at that 
time as a "sprained" left ankle.  Moreover, during the course 
of a recent RO hearing in August 2005, and on various other 
occasions, the veteran has argued that his current left 
shoulder disability is the result of a fall from a tank in 
service.  While it is true that, at the time of a service 
separation examination in August 1968, and on subsequent VA 
medical examination in February 1974, there was no evidence 
of a left shoulder or left ankle disability, the veteran is 
competent to assert that he has experienced symptoms since 
service.  As such, there remains some question as to whether 
the veteran's current left shoulder and ankle disabilities 
are in some way the result of an incident or incidents of his 
period of active military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, further 
development of the evidence will be undertaken prior to our 
final adjudication of the veteran's claims for service 
connection.

Turning to the issue of an increased evaluation for the 
veteran's service-connected residuals of a right shoulder 
injury and/or contusion, the Board notes that, in October 
2003, the veteran underwent total surgical replacement of his 
right shoulder.  While it is true that, in December 2004, 
slightly more than one year following the veteran's surgery, 
he was afforded a VA orthopedic examination for compensation 
purposes, that examination represents the last evaluation 
afforded the veteran for evaluation of his service-connected 
shoulder disability.  In light of this, and given that the 
veteran has recently been awarded a 20 percent evaluation for 
his service-connected right shoulder disability, the Board is 
of the opinion that an additional, more contemporaneous 
examination would be appropriate prior to a final 
adjudication of the veteran's claim for an increased rating.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2006, the date of the 
most recent evidence of record, should be 
obtained and incorporated into the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran should be informed 
of any such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
nature and etiology of his claimed left 
shoulder and left ankle disabilities and 
the current severity of his service-
connected right shoulder disability.  The 
RO is advised that the veteran must be 
given adequate notice of the date and 
place of any requested examination and a 
copy of all such notifications should be 
associated with the claims file.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
left shoulder and/or left ankle 
disabilities, and, if so, whether those 
disabilities as likely as not had their 
origin during the veteran's period of 
active military service.  In rendering 
this opinion, the examiner should 
specifically take into account the 
absence of any continuity of 
symptomatology between the veteran's 
March 1967 sprained left ankle, and the 
first evidence of postservice ankle 
pathology in December 2003.  The examiner 
should, additionally, specifically take 
into consideration the fact that, at no 
time during the veteran's active military 
service, did he either complain of or 
receive treatment for a left shoulder 
disability.

Finally, the examiner should specifically 
comment regarding the severity of the 
veteran's service-connected right 
shoulder disability, to include any and 
all limitation of motion, as well as 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  Finally, the examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with his 
service-connected right shoulder 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.

The claims folder and a separate copy of 
this REMAND should be made available to 
and reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for the residuals of a 
left shoulder injury and left ankle 
sprain, as well as his claim for an 
increased evaluation for the service-
connected residuals of right shoulder 
injury and/or contusion.  Should the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in April 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


